Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 2 at line 4: “pillar” is changed to --pillars--.

This change is made for only for purposes of definiteness, and does not change the substantive scope of the claims.

Allowable Subject Matter
Claims 1 and 2 are allowed.

The following is an examiner’s statement of reasons for allowance: 

US 2017/0261010 discloses a differential pressure valve including support members, pillars, and a spring seat which is used on the first side of the valve that includes the outlet.
However the prior art fails to disclose or reasonably render obvious a pressure regulator as claimed at least including a second cylinder portion having an inner diameter relatively smaller than an inner diameter of a first cylinder portion and provided with an inlet port, a shaft portion of the piston slides along an inner circumferential surface of the second cylinder portion, a support member screwed to an outer circumferential surface of the second cylinder portion, pillars provided to be supported on the support member, and a spring seat interposed between pillars and the spring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art not relied upon shows pressure regulators of similar in-line configuration as disclosed by Applicant, which also have spring adjustment features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
8/14/21